114 F.3d 1193w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeff AHRING and Veronica Ahring, single persons,individually, and for and on behalf of childrenShayphane, Mandy, and Parker Ahring,Plaintiffs-Appellees-Cross-Appellants,andBrown & Root, Inc., Medical Plan, Plaintiff-Intervenor-Appellee,v.TRUCK INSURANCE EXCHANGE, a foreign corporation, Defendant-AppellantandState Farm Mutual Automobile Insurance Company, a foreigncorporation, Defendant-Appellant-Cross-Appellee.
Nos. 95-16838, 95-17243 and 95-17425.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1996.*Decided May 21, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION